DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (claims 1-5, 7-12 and 17-22) in the replies filed on December 3, 2021 and December 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Applicant should update the first paragraph of the specification to provide the correct status of application number 15/713422 (i.e., now patented).  

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  Claim 9 does not end with a period.  In claim 20, the phrase “comprising a method for producing a lentiviral-transduced cell for gene therapy” should be deleted.  Claim 20 ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being Yuan et al. (WO 2006/086775; August 17, 2006) as evidenced by Devi et al. (J. Pharm. Sci. & Res., 2013, 5(8):159-165).
The claims are directed to a method for transducing a target cell, the method comprising the step of contacting a target cell with a retroviral vector and a poloxamer, the poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer has the formula HO(C2H4O)x(C3H6O)z(C2H4O)yH, wherein the value of x+y is between 220 to 360, and the value of z is between 42 to 52, and the target cells contacted with the retroviral vector and the poloxamer 
	Yuan et al. teaches a method for increasing efficiency of vector delivery to a target tissue using a delivery formulation comprising a blocking agent and one or more vectors encoding one or more polypeptides (see page 5, lines 15-29 and page 16, lines 21-28). The blocking agent can be a poloxamer-based liquid formulation, for example, poloxamer 188, poloxamer 338, poloxamer 407 or combinations thereof (see page 20, line 18 to page 21, line 2).  As evidenced by Devi et al., Poloxamer 407 (Lutrol F127) and poloxamer 338 (Lutrol F108) have an average molecular weight of 9840-14600 and 12700-17400, respectively (see Table 1 on page 160).  In some embodiments of the methods, the blocking agent comprises a poloxamer-containing formulation, which in some embodiments is present in a concentration ranging from about 10% to about 40% by weight (see page 6, lines 16-18).  The tissue1 can comprise a tumor or neoplasm (e.g., neuroblastoma) (see page 16, lines 12-20 and page 40, lines 16-24) [claims 2 and 3].  The vector can be a viral vector or a non-viral vector. Viral vectors include adenoviruses, adeno-associated viruses (AAVs), retroviruses2, pseudotyped retroviruses, herpes viruses, vaccinia viruses, Semliki Forest virus, [claims 1 and 4].  In some embodiments, the vector can encode therapeutic polypeptides or carry polynucleotides that encode therapeutic polypeptides (see page 24, lines 3-19).

Claims 1, 2, 4, 5, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Strappe et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2005, 61:126-133) as evidenced by Devi et al. (J. Pharm. Sci. & Res., 2013, 5(8):159-165).
The claims are directed to a method for transducing a target cell, the method comprising the step of contacting a target cell with a retroviral vector and a poloxamer, the poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer has the formula HO(C2H4O)x(C3H6O)z(C2H4O)yH, wherein the value of x+y is between 220 to 360, and the value of z is between 42 to 52, and the target cells contacted with the retroviral vector and the poloxamer exhibit a higher transduction rate without noticeable toxicity compared with target cells contacted with the retroviral vector without the poloxamer under the same conditions.
	Strappe et al. teaches a method for delivering a lentiviral vector in Pluronic F127 gel (15%-40%) to 293T or glial cell cultures (see, for example, the abstract and section 2.9).  As evidenced by Devi et al., Pluronic F127, which is the same as Poloxamer 407 (Lutrol F127), has an average molecular weight of 9840-
Regarding claim 5, Strappe et al. teaches that lentiviral vectors based on human immunodeficiency virus type 1 (HIV-1) pseudotyped with the vesicular stomatitis virus (VSV-G) envelope have been shown to transduce neurons in brains of rodents, nonhuman primates and in oligodendrocyte lineage cells in the rat spinal cord (see page 127, left column).  Accordingly, to transduce neurons or cells of the spinal cord, one of ordinary skill in the art would use a VSV-G pseudotyped HIV-1 lentiviral vector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 4, 5 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al. (WO 2006/086775; August 17, 2006) and Devi et al. (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1-4, 17 and 18 above, and further in view of Cronin et al. (Curr Gene Ther., 2005, 5(4):387-398) and Tung et al. (AIDS Res Hum Retroviruses, 1998, 14(14):1247-1252).
The claims are directed to the method of claim 1 where the retroviral vector is a lentiviral vector pseudotyped with VSV-G or an antibody fragment fused to VSV-G (claims 4 and 5) or the retroviral vector is a replication-defective lentiviral vector expressing a transgene.
	The teachings of Yuan et al. and Devi et al. are outlined above and incorporated herein.  While Yuan et al. teaches that the viral vector can be a pseudotyped retrovirus and that the viral vector can encode a therapeutic polypeptide, Yuan et al. does not teach that the viral vector is a lentiviral vector pseudotyped with VSV-G or an antibody fragment fused to VSV-G or that the retroviral vector is a replication-defective lentiviral vector expressing a transgene.  
Cronin et al. teaches that the host range of retroviral vectors, including lentiviral vectors, can be expanded or altered by a process known as pseudotyping. Pseudotyped lentiviral vectors consist of vector particles bearing glycoproteins (GPs) derived from other enveloped viruses. Among the first and still most widely used GPs for pseudotyping lentiviral vectors is the vesicular 
Tung et al. teaches that replication-competent viral vectors raise safety concerns for clinical trials in humans. To ensure the safety and maintain the immunogenicity of a live, attenuated vector, Tung et al. developed a replication-defective HIV pseudotyped with vesicular stomatitis virus G protein (VSV-G). The polymerase gene of HIV was truncated to construct the replication-defective HIV. This pseudotyped HIV can infect many cell types, including human and simian cells, and undergoes only one round of replication.
Accordingly, to broaden the host range (tropism) of the lentiviral vector Yuan et al., it would be obvious for one of ordinary skill in the art to use a VSV-G pseudotyped lentiviral vector.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success in producing and using the VSV-G pseudotyped lentiviral vector given the teachings and findings of Cronin et al. (Among the first and still most widely used GPs for pseudotyping lentiviral vectors is the vesicular stomatitis virus GP (VSV-G), due to the very broad tropism and stability of the resulting pseudotypes).
Further, it would be obvious for one of ordinary skill in the art to render the vector replication-defective as taught by Tung et al.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Tung et al. (To ensure the safety and maintain 
For claim 22, Yuan et al. teaches the use of between about 12% and 40% poloxamer to transduce a target cell.  Therefore, determining other amounts of poloxamer to use in the method of Yuan et al. is routine experimentation.  Further, applicant has not demonstrated unexpected results for the claimed amounts of poloxamer.  
	Furthermore, according to section 2144.05 of the MPEP, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Here, Yuan et al. teaches the general conditions of the claimed method.  Accordingly, it is not inventive to discover the optimum or workable ranges by routine experimentation.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al. (WO 2006/086775; August 17, 2006) and Devi et al (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1-4, 17 and 18 above, and further in view of Porter et al. (Journal of Virology, 1998, 72(6):4832-4840).
The claims are directed to the method of claim 1 where the cell is contacted with one or more polycationic substances such as polycationic polymers or polycationic peptides. 
	The teachings of Yuan et al. and Devi et al. are outlined above and incorporated herein.  Yuan et al. does not teach contacting the cell with one or more polycationic substances such as polycationic polymers or polycationic peptides.
	Porter et al. teaches that the polycationic polymer polybrene (1,5-dimethyl-1,5-diaza-undeca-methyl-polymethobromide) enhances the rate of transduction by a retroviral vector (see abstract). 
Accordingly, it would be obvious for one of ordinary skill in the art to modify the method of Yuan et al. and use a polycationic polymer such as polybrene to enhance the transduction of retroviral vectors, which also encompasses lentiviral 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 10-11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al. (WO 2006/086775; August 17, 2006) and Devi et al. (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1-4, 17 and 18 above.
The claims are directed to the method of claim 1 where the poloxamer is provided at a concentration of about 50 to 5000 μg/ml (claim 10) or 500 to 1000 μg/ml (claim 11) or 100 to 4000 μg/ml (claim 19).
	The teachings of Yuan et al. and Devi et al. are outlined above and incorporated herein.  While Yuan et al. teaches that the effective weight concentration of poloxamer in the poloxamer-containing formulations is between about 12% and 40%, Yuan et al. does not teach that the amount of poloxamer is about 50 to 5000μg/ml.
	Yuan et al. teaches the use of between about 12% and 40% poloxamer to transduce a target cell.  Therefore, determining other amounts of poloxamer to 
	Furthermore, according to section 2144.05 of the MPEP, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Here, Yuan et al. teaches the general conditions of the claimed method.  Accordingly, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al. (WO 2006/086775; August 17, 2006) and Devi et al (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1-4, 17 and 18 above, and further in view of Yang et al. (J Immunother., 2008, 31(9): 830-839).
The claims are directed to the method of claim 1 further comprising spinoculating the retroviral vector with the target cell prior to, concomitant with or after contacting the cell with the poloxamer.
	The teachings of Yuan et al. and Devi et al. are outlined above and incorporated herein.  Yuan et al. does not teach spinoculating the retroviral vector with the target cell prior to, concomitant with or after contacting the cell with the poloxamer.  However, Yang et al. teaches that spinoculation of VSV-G pseudotype lentiviral vectors in the presence of protamine sulfate represents the most efficient and economical approach to transduce a large number of PBLs (see the abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art to modify the methods taught by Yuan et al. and use spinoculation to transduce cells.  One would have been motivated to do so and there would be a reasonable expectation of success given the teachings and findings of Yang et al. (spinoculation of lentiviral vectors represents the most efficient and economical approach to transduce a large number of cells).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 3, 10-11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strappe et al. (European Journal of Pharmaceutics and .
The claims are directed to the method of claim 1 where the lymphocyte is a primary lymphocyte or the tumor cell is a hematopoietic, neuronal or epithelial tumor cell (claim 3) and the poloxamer is provided at a concentration of about 50 to 5000 μg/ml (claim 10) or 500 to 1000 μg/ml (claim 11) or 100 to 4000 μg/ml (claim 19).
	The teachings of Strappe et al. and Devi et al. are outlined above and incorporated herein.  Strappe et al. teaches that 293T and glial cells can be transduced using the disclosed HIV-1 lentiviral vector. Strappe et al. also teaches that neurons can be transduced using a pseudotyped HIV-1 lentiviral vector. In view of such teachings, it would be obvious for one of ordinary skill in the art to use the (pseudotyped) HIV-1 lentiviral vector to transduce tumors that comprise neurons or to use the HIV-1 lentiviral vector to transduce other cell types that are infected by HIV, such as primary lymphocytes.
Regarding claims 10, 11 and 19, Strappe et al. teaches the use of between 15% and 40% poloxamer to transduce a target cell.  Therefore, determining other amounts of poloxamer to use in the method of Strappe et al. is routine experimentation.  Further, applicant has not demonstrated unexpected results for the claimed amounts of poloxamer.  
Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Here, Strappe et al. teaches the general conditions of the claimed method.  Accordingly, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strappe et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2005, 61:126-133) and Devi et al (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1, 2, 4, 5, 17 and 18 above, and further in view of Porter et al. (Journal of Virology, 1998, 72(6):4832-4840).

	The teachings of Strappe et al. and Devi et al. are outlined above and incorporated herein.  Strappe et al. does not teach contacting the cell with one or more polycationic substances such as polycationic polymers or polycationic peptides.
	Porter et al. teaches that the polycationic polymer polybrene (1,5-dimethyl-1,5-diaza-undeca-methyl-polymethobromide) enhances the rate of transduction by a retroviral vector (see abstract). 
Accordingly, it would be obvious for one of ordinary skill in the art to modify the method of Strappe et al. and use a polycationic polymer such as polybrene to enhance the transduction of retroviral vectors, which also encompasses lentiviral vectors.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success in doing so given the teachings and findings of Porter et al. (cationic liposomes enhance stable target cell transduction by an amphotropic retroviral vector both in vitro and in vivo).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strappe et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2005, 61:126-133) and Devi et al (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1, 2, 4, 5, 17 and 18 above, and further in view of Yang et al. (J Immunother., 2008, 31(9): 830-839).
	The claims are directed to the method of claim 1 further comprising spinoculating the retroviral vector with the target cell prior to, concomitant with or after contacting the cell with the poloxamer.
	The teachings of Strappe et al. and Devi et al. are outlined above and incorporated herein.  Strappe et al. does not teach spinoculating the retroviral vector with the target cell prior to, concomitant with or after contacting the cell with the poloxamer.  However, Yang et al. teaches that spinoculation of VSV-G pseudotype lentiviral vectors in the presence of protamine sulfate represents the most efficient and economical approach to transduce a large number of PBLs (see the abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art to modify the methods taught by Strappe et al. and use spinoculation to transduce cells.  One would have been motivated to do so and there would be a reasonable expectation of success given the teachings and findings of Yang et al. (spinoculation of lentiviral vectors represents the most efficient and economical approach to transduce a large number of cells).
prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strappe et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2005, 61:126-133) and Devi et al. (J. Pharm. Sci. & Res., 2013, 5(8):159-165) as applied to claims 1, 2, 4, 5, 17 and 18 above, and further in view of Tung et al. (AIDS Res Hum Retroviruses, 1998, 14(14):1247-1252).
The claims are directed to the method of claim 1 where the retroviral vector is a replication-defective lentiviral vector expressing a transgene.
	The teachings of Strappe et al. and Devi et al. are outlined above and incorporated herein.  Strappe et al. further teaches that lentiviral vectors based on Human Immunodeficiency Virus Type 1 (HIV-1) have demonstrated effective gene delivery to non-dividing cells particularly cells of the central nervous system (CNS) (see page 127, left column).  Tung et al. teaches that replication-competent viral vectors raise safety concerns for clinical trials in humans. To ensure the safety and maintain the immunogenicity of a live, attenuated vector, Tung et al. developed a replication-defective HIV pseudotyped with vesicular stomatitis virus G protein (VSV-G). The polymerase gene of HIV was truncated to construct the replication-defective HIV. This pseudotyped HIV can infect many 
Accordingly, it would be obvious for one of ordinary skill in the art to render the vector replication-defective as taught by Strappe et al.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Tung et al. (To ensure the safety and maintain the immunogenicity of a live, attenuated vector, a replication-defective HIV pseudotyped with vesicular stomatitis virus G protein (VSV-G) was developed). Further, it would be obvious for one of ordinary skill in the art to use the replication-defective lentiviral vector to deliver therapeutic genes as taught by Strappe et al.  One of ordinary skill in the art would be motivated to do so and there would be an expectation of success given the state of the art and given the teachings of Strappe et al. and Tung et al. as outlined above.
For claim 22, Strappe et al. teaches the use of between 15% and 40% poloxamer to transduce a target cell.  Therefore, determining other amounts of poloxamer to use in the method of Strappe et al. is routine experimentation.  Further, applicant has not demonstrated unexpected results for the claimed amounts of poloxamer.  
	Furthermore, according to section 2144.05 of the MPEP, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Here, Strappe et al. teaches the general conditions of the claimed method.  Accordingly, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

Claims 1-5, 7-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9771599.  
The instant claims are directed to a method for transducing a target cell, the method comprising the step of contacting a target cell with a retroviral vector and a poloxamer, the poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer has the formula HO(C2H4O)x(C3H6O)z(C2H4O)yH, wherein the value of x+y is between 220 to 360, and the value of z is between 42 to 52, and the target cells contacted with the retroviral vector and the poloxamer exhibit a higher transduction rate without noticeable toxicity compared with target cells contacted with the retroviral vector without the poloxamer under the same conditions.
The patented claims are directed to a method for transducing a target cell, the method comprising the step of contacting a target cell ex vivo or in vitro with a retroviral vector and a poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer is in a fluid state during transduction of the 
Patented claims 2-5 teach instant claims 2-5, respectively.
Patented claims 7-12 teach instant claims 7-12, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-5, 7-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10815498.  
The instant claims are directed to a method for transducing a target cell, the method comprising the step of contacting a target cell with a retroviral vector and a poloxamer, the poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer has the formula HO(C2H4O)x(C3H6O)z(C2H4O)yH, wherein the value of x+y is between 220 to 360, and the value of z is between 42 to 52, and the target cells contacted with the retroviral vector and the poloxamer exhibit a higher transduction rate without noticeable toxicity compared with target 
The patented claims are directed to a method for enhancing transduction efficiency of a retroviral vector into a target cell, the method comprising the step of contacting a target cell with a retroviral vector and a poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer is provided at a concentration of about 50 to 5000 ug/ml and is in a fluid state during the contacting step, and further wherein the target cells contacted with the retroviral vector and the poloxamer exhibit a higher transduction rate without noticeable toxicity, compared with target cells contacted with the retroviral vector without the poloxamer under the same conditions. The poloxamer can have the formula HO-[CH2CH2O]x-[CH2C2H4O]z-[CH2CH2O]y, wherein x+y=265.45 and z=50.34 on average; or wherein the poloxamer has the formula HO--[CH2CH2O]x-[CH2C2H4O]z-[CH2CH20]y, wherein x+y=236.36 and z=44.83 on average (instant claims 1, 10, 11, 17, 18, and 19).
Patented claims 2-5 teach instant claims 2-5, respectively.
Patented claims 7-9 teach instant claims 7-9, respectively.
Patented claim 12 teaches instant claim 12.
Although the claims at issue are not identical, they are not patentably distinct from each other.


The instant claims are directed to a method for transducing a target cell, the method comprising the step of contacting a target cell with a retroviral vector and a poloxamer, the poloxamer having a molecular weight of 12.8 kDa to about 15 kDa, wherein the poloxamer has the formula HO(C2H4O)x(C3H6O)z(C2H4O)yH, wherein the value of x+y is between 220 to 360, and the value of z is between 42 to 52, and the target cells contacted with the retroviral vector and the poloxamer exhibit a higher transduction rate without noticeable toxicity compared with target cells contacted with the retroviral vector without the poloxamer under the same conditions.
The patented claims are directed to a method for transducing cells, the method comprising the step of: contacting cells to be transduced with a pseudotyped lentiviral vector particle under conditions suitable for transduction, thereby transducing said cells. The method can further include a poloxamer having a molecular weight of 12.8 kDa to about 15 kDa.
The patented specification defines a poloxamer as a non-ionic triblock copolymer composed of a central hydrophobic chain of polyoxypropylene flanked by two hydrophilic chains of polyoxyethylene. The block copolymer can be represented by the following formula: HO(C2H4O)x(C3H6O)z(C2H4O)yH, 
The patented specification also defines a pseudotyped lentivirus as having the vesicular stomatitis virus envelope glycoprotein (VSV-G).
Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A tissue is made of cells.
        2 Retroviruses encompass lentiviruses.